 

Cooperative Agreement between Benefactum Alliance Business

 

Consultant (Beijing) Co., Ltd. and Guo Zhao Financial Leasing Co., Ltd.

 

This agreement is signed by the following parties in Qingdao on Apr.5, 2015.

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.
(hereinafter referred to as “Huizhong Business”)

 

Legal representative:

 

Party B: Guo Zhao Financial Leasing Co., Ltd. (hereinafter referred to as “Guo
Zhao Financial Leasing”)

 

Legal representative:

 

Whereas:

 

1. Party A is an Internet financial services platform operating company, with
good reputation, excellent team, sufficient capital strength, efficient and
quality service level and advanced operating management experience;

 

2. Party B is a financial leasing company legally registered and surviving in
Beijing, obtaining relevant operation approval of Beijing Municipal Commission
of Commerce, with good credit standing and professional proficiency;

 

3. The project huiyingdai.com owned by Party A is a new Internet financial
intermediary service platform, with good development prospect;

 

4. Party B cooperates with Party A to launch financial services through the
“Huiyingdai” Internet Financial Service Platform by giving full play to its own
professional superiority voluntarily;

 

5. Party B has already known well, completely accepted and observed the
Huiyingdai Use and Service Terms of the “Huiyingdai” platform (for details,
please see the contents published on huiyingdai.com, as the annex of the
agreement), and observe the following cooperative service mode agreed by this
agreement’;

 

6. The Parties will explore actively to utilize the Internet technology to be
engaged in the financing of small and micro enterprises, personal loan,
investment and other services under this agreement under the condition of
meeting the laws, regulations and related supervision systems, based on the
principle of equity and free will, honesty and credibility, mutual benefit and
reciprocity.

 

Upon full consultation, the Parties have reached the following agreement:

 

 

 

 

I. Cooperation mode

 

1. As the intermediary, major work of Party A is as follows:

 

(1) Release financing information, verify the authenticity of the authentication
information, and ensure the security of customer information;

 

(2) Provide value added services for financing consultation and other
consultations, causing projects for creditor’s rights of Party B to be
transferred through the “Huiyingdai” platform;

 

(3) Coordinate and manage the cooperation between the various participating
subjects of the “Huiyingdai” Internet Financial Service Platform; maintain the
normal operation of the “Huiyingdai” Internet Financial Service Platform;

 

(4) Entrust a third party to manage the capital account;

 

(5) Assist the transferees of the creditor’s rights (platform investors) to
exercise or be commissioned to exercise the rights agreed by the contract;

 

(6) Other services in relation to “Huiyingdai”.

 

2. As the transferor of the creditor’s rights, major work of Party B is as
follows:

 

(1) Examine and certify the authenticity of the project information of the
creditor’s rights, and conduct due diligence to the financing projects
recommended by it according to the relevant laws and regulations;

 

(2) Provide credit guarantee to Party A, guarantee the clear ownership of the
financing projects, provide detailed and feasible assets disposal program, and
feed back the assets disposal status, as well as the changes of the enterprise
performance ability and solvency to Party A at any time;

 

(3) If the lessee delays to pay the rent for more than three days, Party B must
notify Party A immediately;

 

(4) Before the expiry of the financing period of the projects for creditor’s
rights, Party B must buy the creditor’s rights back;

 

3. Credit extension

 

(1) Prior to the signing of this agreement, Party A has already passed the
survey review and credit extension procedure, and affirmed to confer Party B the
line of credit of RMB 1.8 billion under this agreement, Party B may transfer
creditor’s rights within such line of credit as required by Party A.

 

(2) During the performance of this agreement, if Party A believes that the line
of credit can be raised, it can increase the line of credit under this agreement
under the application of Party B and Party A’s consent.

 

(3) Unless otherwise agreed, credit extension under this agreement can only be
used for the purpose under the cooperation mode negotiated by the Parties.

 

 

 

 

4. Term of cooperation

 

(1) It is confirmed by the Parties that, the term of cooperation shall be one
year from the effective date of this agreement.

 

(2) After the expiration of this agreement, if it is confirmed by the Parties in
writing to continue the cooperation, this agreement shall be loosely in effect
automatically. If the cooperation is required to be continued, a written
agreement shall be signed otherwise by the Parties.

 

(3) The dissolution and termination of this agreement will not affect the
validity of the specific business contract that has already been confirmed by
the Parties under this agreement.

 

5. Security deposit

 

(1) To assure the interests of Party A and the platform investors of Party A,
Party B shall pay security deposit according to 3% of the amount of each single
project for creditor’s rights, so as to provide guarantee for the projects for
creditor’s rights by means of money pledge.

 

(2) The scope of guarantee shall be the principal of investment, income,
interest, liquidated damages, expenses and other expenses for the realization of
creditor’s rights payable by Party B to Party A and the investors of Party A’s
platform.

 

(3) Party B shall remit the security deposit to Party A’s account designated by
Party A before the release of each single project object for creditor’s rights
on Party A’s platform (Account Name:; Bank of Deposit: Account No.:       ).

 

(4) On the expiry of each single buy-back period of creditor’s rights, Party B
shall buy back the creditor’s rights as agreed, pay all the accounts payable,
and Party A shall return the security deposit to Party B (interest free).

 

(5) If Party B fails to buy back the creditor’s rights and pay the investment
principal, income, liquidated damages and expenses according to the period
agreed, Party A shall have the right to offset directly the security deposit
paid by Party B according to the corresponding amount.

 

(6) If any single project for creditor’s rights of Party B fails to fulfill the
buyback obligation as agreed, Party A shall have the right to offset the
security deposit of all the creditor’s rights issued by Party B on the platform
as the principal, income, liquidated damages, expenses and other payments
payable by such single project for creditor’s rights.

 

(7) After the security deposit paid by Party B is offset according to the
corresponding amount, if Party A and the platform investors fail to obtain the
payments and expenses settled, Party B shall remain be obliged to pay off.

 

(8) After the security deposit paid by Party B is offset by Party A as agreed,
Party B shall make up the security deposit. Before Party B makes up the security
deposit, Party A shall have the right to suspend the fulfillment of the
cooperative contract, without releasing the project object for creditor’s rights
of Party B on the platform.

 

II. Basic requirements for the transfer of creditor’s rights

 

1. Creditor’s rights mentioned by the transfer of creditor’s rights herein shall
have the following conditions:

 

(1) Party B has carried out normal operation according to the relevant
provisions, and obtained the creditor’s rights for the rent receivable;

 

(2) Creditor’s rights corresponding to the transfer of creditor’s rights have
undergone strict and careful assessment according to the internal risk
management system and standards;

 

(3) The maximum amount of the creditor’s rights transferred shall meet the
relevant provisions in the operating management provisions of the financial
leasing company on financial leasing business;

 

(4) The purpose of financial leasing is only limited to lawful operation, the
lease term, rent and expenses shall not exceed the industry standards prepared
by the laws, regulations or supervision department, and the way of rent payment
shall be average capital plus interest, payment of interest by quarter and
repayment of principal at maturity, and payment of interest by half a year and
repayment of principal at maturity, etc. (For details, please refer to the
actual business repayment method).

 

 

 

 

III. Commitment and special agreement

 

1. 1. Party B promises that, the information provided to Party A during the
cooperation is true and effective, and is voluntary to assume the liability to
guarantee for its authenticity. If Party A or the platform investors
(transferees of the creditor’s rights) suffers losses due to negligence of Party
B, Party B is voluntarily to undertake all the compensation responsibilities for
such losses.

 

2. It is confirmed by the Parties that, electronic signature or electronic
confirmation used in the “Huiyingdai” Internet Financial Service Platform are
the expression of true intention, producing the same legal force with the
written confirmation according to law; the Parties will fulfill comprehensively
the rights and obligations specified in the electronic contract or legal
documents.

 

IV. Risk disposal mechanism

 

1. Party B shall conduct due diligence to the lessee in strict accordance with
the internal risk management system and operation flow, and ask the lessee to
provide third party guarantee, margin guarantee, mortgage guarantee, pledge
guarantee and other guarantee measures.

 

2. To guarantee the security of creditor’s rights, Party A shall have the right
to conduct due diligence to the creditor’s assets transferred by Party B, or
entrust third party agencies to examine the creditor’s assets transferred by
Party B.

 

3. If projects for creditor’s rights become due, and Party B fails to buy back
the creditor’s rights as agreed or has other events of default, entrusted or
authorized by the platform investors (transferees of the creditor’s rights),
Party A shall have the right to ask Party B to fulfill the obligation of buying
back the creditor’s rights, make buyback payment, compensate for economic losses
(including but not limited to capital loss), and fees incurred therefrom, such
as the attorney fee, travel expenses, assessment fee, lot money and litigation
expenses shall be assumed by Party B and the third parties.

 

V. Collection of service fee

 

1. Party A shall provide Party B with financing consultation and intermediary
service, charge intermediary service fee from Party B, and charge account number
management fee according to the loan term of the projects; Charging standards
are as follows: if the time limit of the projects for creditor’s rights is
within 12 months (including), 3% will be charged according to number of times;
if between 13 months and 24 months (24 months included), 3% will be charged
according to number of times; if above 24 months, 3% will be charged according
to number of times; the account management fee shall be charged according to
0.3% on a monthly basis;

 

2. The intermediary service fee charged by Party A will be charged once at the
time when the transfer of the creditor’s rights of the projects is completed,
and the account management fee charged by Party A will be charged once at the
time when Party B buys back the creditor’s rights.

 

 

 

 

3. All the above service fees will be deducted by the third party payment
agencies.

 

VI. Protection and use of information

 

1．The Parties are obliged to keep confidential the customer information obtained
in the process of cooperation, and shall not use and reveal such information
without the consent of the customers;

 

2. Agreed by Party B and the customers of Party B, Party A may use and publish
customer information reasonably within the scope of Huiyingdai Use and Service
Terms.

 

3. Without being permitted by Party A, Party B shall neither use the information
obtained from the Huiyingdai” Internet Financial Service Platform illegally, nor
set up similar platforms or systems.

 

VII. Liabilities for breach of contract

 

1. The Parties shall strictly abide by the agreement and its annex, and shall
bear the responsibility for breach of contract in case of violation.

 

2. If Party B breaches the contract due to providing false information and
materials, enabling the loan contract of the projects for creditor’s rights to
be invalid, except for compensating the platform investors (transferees of the
creditor’s rights) and Party A for the losses as agreed, Party B shall also pay
a liquidated damage equaling 30% of the total financing amount to Party A.

 

3. If Party B fails to exercise the obligation of careful examination against
the projects for creditor’s rights, enabling platform investors (transferees of
the creditor’s rights) or Party A to suffer losses, Party B shall compensate for
such losses, and pay a liquidated damage to Party A according to 10% of such
business financing amount. If Party B has such violation for two times, Party A
shall have the right to dissolve this agreement unilaterally.

 

4. If either party violates the confidentiality agreement, the defaulting party
shall pay a liquidated damage of RMB 1 million to the observant party, and
compensate for the losses caused exceeding such liquidated damage. Meanwhile,
the observant party shall have the right to dissolve this agreement.

 

5. If Party B has other violation behaviors, causing losses to Party A, Party B
shall compensate for such losses, and pay a liquidated damage of RMB 1 million.

 

6. If Party A breaches the contract, causing damages to Party B, Party A shall
compensate for such losses, and pay a liquidated damage of RMB 1 million.

 

7. Losses mentioned by this agreement includes but not limited to the service
fee, principal and interest, liquidated damages of the projects for creditor’s
rights as well as the attorney’s fees, travel expenses, assessment fees, auction
fees, litigation costs and so on arising due to claiming of rights.

 

 

 

 

VIII. Termination of agreement

 

1. This agreement may be dissolved by the Parties upon consensus. Otherwise,
unless otherwise agreed herein, neither party shall terminate this agreement
without authorization. If this agreement is dissolved without authorization, the
defaulting party shall pay a liquidated damage of RMB 1 million to the observant
party.

 

2. If Party B enters into cancellation, revocation, bankruptcy or dissolution,
the contract shall be dissolved automatically, the problems arising therefrom
shall be settled by shareholders or the corresponding obligees of Party B with
Party A through negotiation.

 

3. If this agreement is dissolved, the uncompleted projects that have already
been signed during the performance of this agreement shall continue to be
performed by Party B, and still apply to the contract agreement on breaching of
contract and risk disposal mechanism.

 

IX. Miscellaneous

 

1. The address for service and contact person confirmed by the Parties are
respectively as follows:

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.
(hereinafter referred to as “Huizhong Business”)

 

Address:

Contact person:

Tel:

E-mail:

 

Party B: Guo Zhao Financial Leasing Co., Ltd. (hereinafter referred to as “Guo
Zhao Financial Leasing”)

 

Address:

Contact person:

Tel:

E-mail:

 

The Parties promise that, once the address or mailing address of one party
changes, it shall promptly notify the other party in writing, otherwise, even if
the related documents are delivered to the above address, refused or returned,
they shall still be deemed as served.

 

2. Any disputes arising from the performance of this agreement shall be settled
by the Parties through negotiation as much as possible, if the negotiation
fails, they both agree to submit the disputes to Qingdao Municipal People’s
Court for judgment.

 

3. For any matters not covered hereof, the Parties shall negotiate otherwise,
and sign a supplementary agreement.

 

4. This agreement is made in duplicate, which will take effect from the date of
being signed and sealed by the Parties, with each copy held respectively by
Party A and Party B, having the same legal force.

 

 

 

 

Party A (seal): Benefactum Alliance Business Consultant (Beijing) Co., Ltd.
[ex10-47_001.jpg]

 

Legal representative or authorized representative (signature):[ex10-47_002.jpg]

 

Apr.5, 2015

 

Party B (seal): Guo Zhao Financial Leasing Co., Ltd.

 

Legal representative or authorized representative (signature): [ex10-47_003.jpg]

 

Apr.5, 2015 [ex10-47_004.jpg]

 

 

 

 

 

